Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered February 16, 2012, dismissing this proceeding brought pursuant to CFLR article 78 seeking to, among other things, compel respondents to reinstate petitioner’s employment as a respiratory therapist, unanimously affirmed, without costs.
Respondents’ termination of petitioner’s employment was rational and was not arbitrary and capricious or contrary to law (see Matter of Arrocha v Board of Educ. of City of N.Y, 93 NY2d 361, 363 [1999]). At the time of the termination, petitioner did not have a valid active license as a respiratory therapist, which was a minimum job requirement (see Matter of Felix v New York City Dept. of Citywide Admin. Servs., 3 NY3d 498 [2004]). Fetitioner was not entitled to a hearing, as there was no triable issue of fact (see CPLR 7804 [h]). Indeed, petitioner admitted that he did not have a valid license when he was terminated from his employment (see Matter of Moogan v New York State Dept. of Health, 8 AD3d 68, 69 [1st Dept 2004], lv denied 3 NY3d 612 [2004]).
We have considered petitioner’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Gische, JJ.